                                                        By their attorney,

                                                        /s/ David S. Mackey
                                                        David S. Mackey (BBO #542277)
                                                        Special Assistant Attorney General
                                                        ANDERSON & KREIGER LLP
                                                        50 Milk Street, 21st Floor
                                                        Boston, MA 02109
                                                        Tel: (617) 621-6531
                                                        Fax: (617) 621-6631
                                                        dmackey@andersonkreiger.com
Dated: November 18, 2019

                                          Certificate of Service

                    I hereby certify that a true copy of this document was filed through the
            Electronic Case Filing system, and will be served upon the attorney of record for
            each party registered to receive electronic service, and that a true copy of this
            document was served upon the attorney of record for James McGinn by mail, on
            this 18th day of November, 2019.
                                                                   /s/ David S. Mackey
                                                                   David S. Mackey




{A0644208.1 }                                       2
